                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 DANA CHRASTECKY AND MICHAEL                        §
 CHRASTECKY,                                        §
                  Plaintiffs                        §
                                                    §         Case No. 1:19-CV-1240-LY-SH
     v.                                             §
                                                    §
 C. R. BARD INCORPORATED                            §
                    Defendant                       §


                                               ORDER

   On January 22, 2020, the District Court referred the above-styled case the undersigned

Magistrate Judge for Resolution of non-dispositive motions and Report and Recommendation for

dispositive motions pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and Rule

1 of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

   The parties, or counsel acting on their behalf, are ORDERED to appear before the Court for a

telephonic Status Conference on Friday, January 31, 2019 at 2:00 p.m. The parties will receive

instructions for the call from the undersigned’s courtroom deputy, Mr. James Ferrell.

   The parties should be prepared to discuss the current status of the case, and specifically whether

the pending motions (Dkt. Nos. 69, 75, 77, 79, & 81) in the transferred case have been resolved or

remain ripe for disposition.

   SIGNED on January 30, 2020.



                                          SUSAN HIGHTOWER
                                          UNITED STATES MAGISTRATE JUDGE
